MEMORANDUM OPINION

                                       No. 04-07-00681-CR

                                       Lawrence GARZA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee


                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2003-CR-1569
                         Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:      Rebecca Simmons, Justice

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 31, 2008

DISPOSITION

AFFIRMED

           On July 28, 2003, Appellant Lawrence Garza entered into a plea agreement on the

enhanced state jail felony of theft.         The trial court elected not to follow the State’s

recommendation and assessed punishment at five years confinement in the Institutional Division

of the Texas Department of Criminal Justice and suspended and probated the sentence for a
                                                                                   04-07-00681-CR


period of five years. Because he did not follow the plea agreement, Garza was given the option

to withdraw his plea. He chose not to do so and instead to accept the punishment assessed by the

trial court. On September 11, 2007, Appellant Lawrence Garza entered a plea of true to the

State’s motion to revoke his community supervision. The trial court assessed punishment at four

years confinement in accordance with the State’s recommendation.

       Garza’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Garza with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Jimenez did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (noting

court of appeals should not address merits of issues raised in Anders brief or pro se response but

should only determine if the appeal is frivolous). The judgment of the trial court is affirmed.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 177 n.1.



                                                 Rebecca Simmons, Justice

Do not publish




                                               -2-